Citation Nr: 0409104	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  96-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	Wayne E. Ehlers, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel








INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This appeal arose from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the residuals of exposure to asbestos.  In 
June 1998, the Board of Veterans' Appeals (Board) remanded 
this issue for additional development.  In a June 2000 
decision, the Board determined that the claim was not well 
grounded and denied it.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court).

In an unopposed April 2001 motion unopposed Motion for Remand 
and to Stay Proceedings filed by the Secretary of VA, the 
Secretary requested that the Board decision be vacated and 
the issue remanded pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In an order dated May 2, 2001 (revised by order 
dated December 6, 2001), the Court vacated the Board's 
decision and remanded it for further adjudication consistent 
with Holliday v Principi, 14 Vet. App. 280 (2001) (provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) are 
potentially applicable).  

In August 2002, the Board undertook additional development of 
the claim.  Subsequently, the regulation authorizing the 
Board to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, in September 2003 the Board remanded the case 
to the RO for additional development.  

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.



REMAND

In February 2003 the Board requested the appropriate VA 
medical facility to schedule the veteran for an examination 
by a specialist in lung disorders.  Following the examination 
the VA examiner was requested to specify whether the veteran 
had asbestosis and to render an opinion as to whether any 
lung disorder diagnosed was related to service, to include 
the reported inservice asbestos exposure.  The VA examiner in 
April 2003 indicated that the veteran did not report for the 
examination.  However, the examiner stated that the evidence 
of record was adequate to render an opinion and an 
examination was not required.  The examiner indicated that 
the veteran did not have asbestosis.  However, the examiner 
did not render an opinion concerning whether any other lung 
disorder diagnosed was related to service, to include the 
reported inservice asbestos exposure, as requested by the 
Board.  In this regard, restrictive lung disease was 
diagnosed by the VA in January 1999.  As such additional 
development is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should forward the veteran's 
claims folder to the VA physician who 
reviewed the veteran's records and 
rendered an opinion in April 2003 for an 
addendum (if unavailable to another lung 
specialist).  Request the examiner to 
again review the evidence in the claims 
folder and to render an opinion as to 
whether it is as likely as not that any 
lung disorder diagnosed other than 
asbestosis, to include restrictive 
disease (see VA examination dated in 
January 1999) and bronchitis, is related 
to service to include the reported 
inservice asbestos exposure and the May 
1954 episode of pneumonia.  If the 
examiner indicates additional studies or 
examinations are required, they should be 
conducted.  The specialist should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




